Case: 19-60394     Document: 00515819158          Page: 1    Date Filed: 04/13/2021




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       April 13, 2021
                                   No. 19-60394                       Lyle W. Cayce
                                                                           Clerk

   Impax Laboratories, Incorporated, a corporation,

                                                                       Petitioner,

                                       versus

   Federal Trade Commission,

                                                                     Respondent.


                    On Petition for Review of an Order of the
                          Federal Trade Commission
                             FTC Docket No. 9373


   Before Southwick, Costa, and Duncan, Circuit Judges.
   Gregg Costa, Circuit Judge:
          Normally, when lawsuits settle the defendant pays the plaintiff. That
   makes sense as the defendant is the party accused of wrongdoing.
          But when a generic drug is poised to enter the market and threaten the
   monopoly enjoyed by a brand-name pharmaceutical, federal law can
   incentivize a different type of settlement. The Hatch-Waxman Act delays
   the entry of the generic drug if the brand-drug manufacturer files a patent
   infringement suit against the generic. Those patent suits are sometimes
   settled with the brand-drug plaintiff paying the allegedly-infringing generic.
Case: 19-60394      Document: 00515819158              Page: 2   Date Filed: 04/13/2021




                                        No. 19-60394


   In return for the payment, the generic agrees to delay its market entry beyond
   the date when the FDA would allow it to compete. The result is an extension
   of the brand drug’s monopoly.
          Given the counterintuitive flow of money in this scenario—to, rather
   than from, the alleged wrongdoer—such deals are called “reverse payment
   settlements.” The Supreme Court has held that these settlements that
   extend the brand drug’s monopoly can have anticompetitive effects that
   violate the antitrust laws. FTC v. Actavis, 570 U.S. 136, 158 (2013). Reverse
   payment settlements, however, are not automatically invalid; they are subject
   to the rule of reason. Id. at 159.
          In its first post-Actavis reverse payment case, the Federal Trade
   Commission charged Impax Laboratories with antitrust violations for
   accepting payments ultimately worth more than $100 million to delay the
   entry of its generic drug for more than two years.                The resulting
   administrative hearing included testimony from 37 witnesses and over 1,200
   exhibits. Based on that record, the Commission conducted a rule-of-reason
   analysis and unanimously concluded that Impax violated antitrust law.
          On appeal, we face a narrower task: determining whether the
   Commission committed any legal errors and whether substantial evidence
   supported its factual findings. Concluding that the Commission’s ruling
   passes muster on both fronts, we DENY the petition for review.
                                             I.
                                            A.
          Anyone who buys pharmaceuticals knows that generic drugs are
   cheaper than their brand counterparts. The first generic to enter the market
   typically costs 10 to 25 percent less than the branded drug; those discounts
   grow to between 50 and 80 percent once other generics enter.




                                             2
Case: 19-60394      Document: 00515819158          Page: 3    Date Filed: 04/13/2021




                                    No. 19-60394


          To bring competition to the drug market, the Hatch-Waxman Act
   promotes entry for these generics. Actavis, 570 U.S. at 142. Rather than
   undergoing the lengthy and costly approval process that a new drug faces,
   generics can file an Abbreviated New Drug Application with the Food and
   Drug Administration. Id. at 142; 21 U.S.C. § 355(j). If the generic drug is
   biologically equivalent to a brand drug the FDA has already approved, then
   the generic can essentially “piggy-back on the pioneer’s approval efforts.”
   Actavis, 570 U.S. at 142; 21 U.S.C. § 355(j)(2)(A)(i)–(iv). The Act offers an
   additional carrot to the first generic applicant: it can market its generic drug
   for 180 days without competition from any other generic manufacturer.
   Actavis, 570 U.S. at 143–44; 21 U.S.C. § 355(j)(5)(B)(iv). During this period
   of exclusivity, the newly approved generic only faces competition from the
   brand drug or a generic sold by the brand manufacturer. Actavis, 570 U.S. at
   143–44. In effect, the statute allows a duopoly during those 180 days. A first-
   to-file generic often realizes most of its profits, potentially “several hundred
   million dollars,” during this initial six-month period. Id. at 143 (quoting C.
   Scott Hemphill, Paying for Delay: Pharmaceutical Patent Settlement as a
   Regulatory Design Problem, 81 N.Y.U. L. Rev. 1553, 1579 (2006)).
          Generic entry is not so easy when there is a patent for the brand drug.
   The Hatch-Waxman Act also addresses this common situation. If the brand
   manufacturer asserts a patent in its initial drug application, then the generic
   manufacturer must certify in its application that the patent is invalid or that
   its drug will not infringe the patent. 21 U.S.C. § 355(j)(2)(A)(vii)(IV). If the
   brand manufacturer disagrees (it likely will), it may file a patent infringement
   suit. 35 U.S.C. § 271(e)(2)(A). And if it does so within 45 days, the FDA is
   stayed from approving the generic application until either 30 months have
   passed or the patent litigation concludes. 21 U.S.C. § 355(j)(5)(B)(iii); see
   also Actavis, 570 U.S. at 143 (describing these procedures). This delay for the
   first generic’s entry also postpones the potential entry of other generics.




                                          3
Case: 19-60394         Document: 00515819158        Page: 4      Date Filed: 04/13/2021




                                     No. 19-60394


   They must wait for the same 30-month stay and then for the expiration of the
   first generic’s 6-month exclusivity period before entering the market.
          What happens if the patent suit against the first generic settles? The
   brand manufacturer no longer faces an immediate threat of competition from
   new generic entrants. The 30-month statutory stay restarts if the brand
   maker brings a patent suit against another generic that wishes to enter the
   market. Actavis, 570 U.S. at 155 (citing 21 U.S.C. § 355(j)(5)(B)(iii)). Plus,
   any subsequent generic is not entitled to the exclusivity period. Id. That
   greatly reduces the potential benefit of challenging the brand maker’s patent.
   Id. (noting that subsequent generics “stand to win significantly less than the
   first if they bring a successful” challenge to the patent).
          These features of the Hatch-Waxman Act—the period of exclusivity
   for the first generic; the 30-month stay of the generic’s FDA application
   when the brand maker sues for infringement; and the reduced incentive a
   subsequent generic has to challenge the brand maker’s patent—can lead the
   brand maker to pay large sums for delaying entry of the first generic maker.
   Actavis, 570 U.S. at 155 (recognizing that these Hatch-Waxman “features
   together mean that a reverse payment settlement with the first filer . . .
   ‘removes from consideration the most motivated challenger, and the one
   closest to introducing competition” (quoting Hemphill, Paying for Delay,
   supra, at 1586)).
                                          B.
          The facts of this case show those incentives in action. The drug at
   issue is a type of oxymorphone, which is an opioid. Endo, the brand-name
   drug maker in this case, started selling an extended-release formulation of
   oxymorphone called Opana ER in 2006. An extended-release pain reliever
   provides medication to the bloodstream over several hours, as opposed to




                                          4
Case: 19-60394     Document: 00515819158           Page: 5    Date Filed: 04/13/2021




                                    No. 19-60394


   immediate-release opioids which are short-acting. When it entered the
   market, Opana ER was the only extended-release version of oxymorphone.
          In late 2007, Impax filed the first application to market generic
   extended-release oxymorphone. The application did not result in prompt
   approval of the generic, however, because Endo held patents for Opana ER
   that would not expire until 2013. Endo sued Impax for patent infringement
   in January 2008, delaying any FDA approval of the generic for 30 months—
   until June 2010—unless the litigation concluded earlier.
          Early settlement talks failed, with Endo rejecting Impax’s proposed
   entry dates of January 2011, July 2011, December 2011, or January 2012.
          The June 2010 expiration of the Hatch-Waxman stay loomed.
   Delaying Impax’s entry beyond the stay period would save Endo millions.
   Endo had projected that generic entry would cut Opana ER sales by 85
   percent within three months and cost it $100 million in revenue within six
   months.
          But extending the period in which it could sell Opana ER without
   competition was just one of Endo’s priorities.         The drug maker had
   something else in the works: It planned to move consumers to a new brand-
   name drug that would not face competition for years. Endo would remove
   the original Opana ER from the market, replace it with a crush-resistant
   version of the drug, and obtain new patents to protect the reformulated drug.
   While Impax’s generic would still eventually reach the market, it would not
   be therapeutically equivalent to Endo’s new branded drug and thus
   pharmacists would not be able to automatically substitute the generic when
   filling prescriptions. This automatic substitution of brand drug prescriptions,
   promoted by state laws, is the primary driver of generic sales. So, if Endo
   succeeded in switching consumers to its reformulated drug, which would be
   just different enough from the original formulation to preclude substitution,




                                         5
Case: 19-60394         Document: 00515819158               Page: 6      Date Filed: 04/13/2021




                                          No. 19-60394


   the market for Impax’s generic would shrink dramatically, preserving Endo’s
   monopoly profits.
           The success of this “product hop” 1 depended on the reformulated
   Opana ER reaching the market sufficiently in advance of Impax’s generic
   entry to allow patients to move away from the original drug before
   pharmacists started substituting the generic version. This transition period
   to the reformulated drug would take roughly six to nine months. A successful
   transition to the reformulated Opana ER before generic entry would mean
   millions to Endo. The company projected that the reformulated Opana ER
   would generate about $200 million in annual sales by 2016 if the market
   transitioned to the new drug before the generic entered. But if the generic
   launched first, then 2016 sales of the new formulation would fall to $10
   million.
           The date when Impax could start selling its generic was thus critical.
   The FDA tentatively approved Impax’s application in May 2010. The
   Hatch-Waxman stay would expire the next month. There were signs that
   Impax was planning to launch its generic soon thereafter. 2
           With the possible launch date for generic entry imminent, Endo
   restarted settlement negotiations just three days after the FDA’s tentative
   approval of the generic. The parties settled the patent litigation in June 2010,




           1
             Product hopping can itself be anticompetitive. See generally New York ex rel.
   Schneiderman v. Actavis PLC, 787 F.3d 638, 643 & n.2, 652–59 (2d Cir. 2015); Alan Devlin,
   Exclusionary Strategies in the Hatch-Waxman Context, 2007 MICH. ST. L. REV. 631, 657 –
   673 (crediting Professor Hovenkamp with the “product hop” term).
           2
            If Impax entered the market before resolution of the patent litigation, it would risk
   paying any damages for its sales in the event Endo later proved infringement. This is called
   “at risk” entry. See In re Lipitor Antitrust Lit., 868 F.3d 231, 241 (3d Cir. 2017).




                                                 6
Case: 19-60394      Document: 00515819158          Page: 7   Date Filed: 04/13/2021




                                    No. 19-60394


   just a few days after the patent trial began and less than a week before the
   FDA fully approved Impax’s application.
                                         C.
          Under the settlement, Impax agreed to delay launching its generic
   until January 1, 2013—two and a half years after Impax otherwise could have
   entered “at-risk.” In turn, Endo agreed to not market its own generic version
   of extended-release oxymorphone until Impax’s 180-day Hatch-Waxman
   exclusivity period concluded in July 2013. Additionally, Endo agreed to pay
   Impax a credit if sales revenues for the original formulation of Opana ER fell
   by more than 50 percent between the dates of settlement and Impax’s entry.
   This credit served as an insurance policy for Impax, preserving the value of
   the settlement in case Endo undermined the generic oxymorphone market by
   transitioning consumers to the reformulated Opana ER. Endo also provided
   Impax with a broad license to Endo’s existing and future patents covering
   extended-release oxymorphone. Finally, Endo and Impax agreed to
   collaboratively develop a new Parkinson’s disease treatment, with Endo
   paying Impax $10 million immediately and up to $30 million in additional
   payments contingent on achieving sufficient development and marketing
   progress.
          Impax’s delayed entry allowed Endo to execute the product hop. In
   March 2012, Endo introduced its reformulated drug and withdrew the
   original drug. It publicly stated that the original drug was unsafe, though the
   FDA later disagreed that safety concerns motivated the withdrawal.
   Predictably, the market for the original Opana ER shriveled. So Endo had to
   pay Impax $102 million in credits. Endo subsequently succeeded in securing
   additional patents, and in 2015 and 2016 secured injunctions that prevented
   all manufacturers, including Impax, from marketing generic versions of the
   reformulated drug. But in 2017, the FDA asked Endo to voluntarily withdraw




                                          7
Case: 19-60394      Document: 00515819158          Page: 8   Date Filed: 04/13/2021




                                    No. 19-60394


   the reformulated Opana ER from the market due to safety concerns, and it
   did.
          For its part, Impax began marketing original formulation generic
   oxymorphone in January 2013, despite the damaged market Endo left behind.
   Because of the injunctions Endo secured against other generics and because
   Endo eventually withdrew the reformulated Opana ER from the market,
   Impax’s generic is the only extended-release oxymorphone available to
   consumers today.
                                         D.
          The FTC brought separate actions against Endo and Impax alleging
   that the settlement was an unfair method of competition under the FTC Act
   and an unreasonable restraint on trade under the Sherman Act. Endo settled.
   Impax fought the charge and successfully argued that the case should proceed
   in an administrative proceeding rather than in federal district court where the
   Commission had first filed.
          An administrative law judge determined that the agreement restricted
   competition but was nevertheless lawful because its procompetitive benefits
   outweighed the anticompetitive effects. Reviewing both the facts and law de
   novo, 16 C.F.R. § 3.54(a), the Commission reached a different conclusion. It
   found that Impax had failed to show that the settlement had any
   procompetitive benefits.      Moreover, it determined that the purported
   benefits Impax identified could have been achieved through a less restrictive
   agreement. The Commission did not impose any monetary sanctions. It did
   not even invalidate Impax’s agreements with Endo or other drug makers.
   Instead, it issued a cease-and-desist order enjoining Impax from entering into
   similar reverse payment settlements going forward.
          Impax now petitions for review of the FTC’s order.




                                         8
Case: 19-60394      Document: 00515819158          Page: 9    Date Filed: 04/13/2021




                                    No. 19-60394


                                         II.
          We review the Commission’s ruling, not the ALJ’s. N. Tex. Specialty
   Physicians v. FTC, 528 F.3d 346, 354 (5th Cir. 2008); cf. Shaikh v. Holder, 588
   F.3d 861, 863 (5th Cir. 2009) (noting that we review the decision of the BIA
   in immigration cases). Any legal conclusions are reviewed de novo, though
   we “are to give some deference to the [FTC]’s informed judgment that a
   particular commercial practice is to be condemned as ‘unfair.’” N. Tex.
   Specialty, 528 F.3d at 354 (quoting FTC v. Ind. Fed’n of Dentists, 476 U.S.
   447, 454 (1986)).
          The “findings of the Commission as to the facts, if supported by
   evidence, shall be conclusive.” 15 U.S.C. § 45(c). That statutory command
   is “essentially identical” to the substantial-evidence standard that often
   governs judicial review of agency factfinding. Ind. Fed’n of Dentists, 476 U.S.
   at 454. Substantial evidence is “such relevant evidence as a reasonable mind
   might accept as adequate to support a conclusion.” Id. (quoting Universal
   Camera Corp. v. NLRB, 340 U.S. 474, 477 (1951)). We must accept findings
   supported by such evidence “even if ‘suggested alternative conclusions may
   be equally or even more reasonable and persuasive.” N. Tex. Specialty, 528
   F.3d at 354 (quoting Colonial Stores, Inc. v. FTC, 450 F.2d 733, 739 (5th Cir.
   1971)). This deferential review should be no more searching than if we were
   evaluating a jury’s verdict. See District of Columbia v. Pace, 320 U.S. 698, 702
   (1944) (explaining that substantial evidence review is less intrusive than clear
   error review); 3 Steven Alan Childress & Martha S. Davis,
   Federal Standards of Review § 15.04 (same); Robert L. Stern,
   Review of Findings of Administrators, Judges and Juries: A Comparative
   Analysis, 58 Harv. L. Rev. 70, 84–86 (1944) (analyzing Justice Jackson’s
   opinion in Pace).




                                          9
Case: 19-60394       Document: 00515819158             Page: 10      Date Filed: 04/13/2021




                                        No. 19-60394


                                             III.
          A reverse payment settlement is a settlement of patent litigation in
   which the patentholder gives the alleged infringer cash or other valuable
   services or property and the alleged infringer agrees not to market its
   allegedly infringing product until some later date. See Actavis, 570 U.S. at
   140. These horizontal agreements unlawfully restrain trade, see 15 U.S.C. §
   1, if they cause anticompetitive effects that outweigh any procompetitive
   benefits. 3 See Actavis, 570 U.S. at 156–59.
          This rule-of-reason inquiry uses a burden-shifting framework. See
   Ohio v. Am. Express, 138 S. Ct. 2274, 2284 (2018). The initial burden is on
   the FTC to show anticompetitive effects. Id. If the FTC succeeds in doing
   so, the burden shifts to Impax to demonstrate that the restraint produced
   procompetitive benefits. Id. If Impax successfully proves procompetitive
   benefits, then the FTC can demonstrate that any procompetitive effects
   could be achieved through less anticompetitive means. Id. Finally, if the
   FTC fails to demonstrate a less restrictive alternative way to achieve the
   procompetitive benefits, the court must balance the anticompetitive and
   procompetitive effects of the restraint. Apani Sw., Inc. v. Coca-Cola Enters.,
   Inc., 300 F.3d 620, 627 (5th Cir. 2002). If the anticompetitive harms
   outweigh the procompetitive benefits, then the agreement is illegal. Id.
                                             A.
           The first question is whether the agreement caused anticompetitive
   effects or “created the potential for anticompetitive effects.” Doctor’s Hosp.



          3
             Reverse-payment settlements are also sometimes called “pay for delay”
   agreements. See FTC v. Watson Pharm., Inc., 677 F.3d 1298, 1301 (11th Cir. 2012), rev’d
   sub nom. FTC v. Actavis, 570 U.S. 136 (2013). Following the Supreme Court’s lead, we use
   the term “reverse payment.”




                                             10
Case: 19-60394      Document: 00515819158             Page: 11      Date Filed: 04/13/2021




                                       No. 19-60394


   of Jefferson, Inc. v. Se. Med. All., Inc., 123 F.3d 301, 310 (5th Cir. 1997); accord
   Retractable Techs, Inc. v. Becton Dickinson & Co., 842 F.3d 883, 895 (5th Cir.
   2016) (noting that an antitrust plaintiff must show that a restraint “had the
   potential to eliminate, or did in fact eliminate, competition”); see also Actavis,
   570 U.S. at 157 (noting that the “relevant anticompetitive harm” of a reverse
   payment settlement is “prevent[ing] the risk of competition”). Such effects
   may be proved “indirectly,” with “proof of market power plus some
   evidence that the challenged restraint harms competition.” 4 Am. Express
   Co., 138 S. Ct. at 2284.
          Anticompetitive effects are those that harm consumers.                  Think
   increased prices, decreased output, or lower quality goods. Id. Eliminating
   potential competition is, by definition, anticompetitive. See, e.g., United
   States v. Falstaff Brewing Corp., 410 U.S. 526, 532–33 (1973) (acquiring
   potential competitor was anticompetitive both because of current pressure of
   potential entry and potentially beneficial effects of future entry). Indeed,
   paying a potential competitor not to compete is so detrimental to competition
   that normally it is a per se violation of the antitrust laws. See Palmer v. BRG of
   Ga., Inc., 498 U.S. 46, 48–49 (1990); see also Blue Cross & Blue Shield United
   of Wis. v. Marshfield Clinic, 65 F.3d 1406, 1415 (7th Cir. 1995) (Posner, C.J.)
   (suggesting that market allocation agreements are even more pernicious than
   price-fixing agreements because the former eliminates all forms of
   competition); Joshua P. Davis & Ryan J. McEwan, Deactivating Actavis: The
   Clash Between the Supreme Court and (Some) Lower Courts, 67 Rutgers
   U.L. Rev. 557, 559 (2015) (calling “an agreement between horizontal
   competitors not to compete, the bête noir of antitrust law”).


          4
               The FTC required that showing of market power to show potential
   anticompetitive effect under Actavis. Impax does not argue that it lacked market power—
   it held a patent after all—so we need not address that issue further.




                                             11
Case: 19-60394     Document: 00515819158           Page: 12    Date Filed: 04/13/2021




                                    No. 19-60394


          Actavis concluded that, in contrast to the typical horizontal agreement
   to divvy up markets, reverse payment settlements might produce both anti-
   and procompetitive effects. On the one hand, a brand maker’s paying a
   generic to delay entry “in effect amounts to a purchase by the patentee of the
   exclusive right to sell its product, a right it already claims but would lose if
   the patent litigation were to continue and the patent were held invalid or not
   infringed by the generic product.” 570 U.S. at 153–54. In fact, reverse
   payment settlements may restrict competition even more than typical market
   allocation agreements because delaying entry of the first generic does not just
   eliminate one competitor—it prolongs the “bottleneck” that delays entry of
   other generic competitors. In re Nexium (Esomeprazole) Antitrust Lit., 842
   F.3d 34, 41 (1st Cir. 2016). But the existence of patent—a lawful monopoly
   if valid—points in the other direction. If the patent is valid, then unlike
   traditional market allocation agreements, a settlement that allows generic
   entry after the FDA’s approval of the drug but still earlier than the patent
   expiration date may result in more competition than would have existed
   absent the settlement. Actavis, 570 U.S. at 154. Given the potentially
   countervailing impacts of reverse payment settlements, the Supreme Court
   applied the rule of reason rather than automatic invalidity. Id. at 159.
          At this first step of the rule-of-reason analysis, we are just focused on
   the anticompetitive side of the equation. Actavis held that a “large and
   unjustified” reverse payment creates a likelihood of “significant
   anticompetitive effects.” Id. at 158. “[T]he likelihood of a reverse payment
   bringing about anticompetitive effects depends upon its size, its scale in
   relation to the payor’s anticipated future litigation costs, its independence
   from other services for which it might represent payment, and the lack of any
   other convincing justification.” Id. at 159.
          In many reverse payment cases, the central dispute is whether there
   was in fact a reverse payment. Herbert Hovenkamp et al. IP &



                                         12
Case: 19-60394     Document: 00515819158            Page: 13    Date Filed: 04/13/2021




                                     No. 19-60394


   Antitrust: An Analysis of Antitrust Principles Applied
   to Intellectual Property Law § 16.01 (2018 Supp.); see, e.g., In re
   Loestrin 24 Fe Antitrust Litig., 814 F.3d 538, 550–51 (1st Cir. 2016) (citing
   numerous post-Actvavis case addressing whether nonmonetary benefits to a
   generic are reverse payments). The settling party will often contend that any
   settlement payments are for services rather than for delayed entry. Id. That
   is not the case here.       Impax has not challenged the ALJ’s original
   determination “that a large reverse payment helped induce settlement or
   that the payment was linked to the January 2013 entry date.”
          That concession makes sense in light of the valuable consideration
   Impax received in exchange for delaying entry. 5 We will note two significant
   items. First, Endo committed to not market an authorized generic, which
   increased Impax’s projected profits by $24.5 million. See King Drug Co. of
   Florence, 791 F.3d 388, 394 (3d Cir. 2015) (holding that brand manufacturer
   commitments to not market a generic drug during the 180-day exclusivity
   period are “payments” under Actavis); see also Loestrin 24 Fe Antitrust Litig.,
   814 F.3d at 549–53 (explaining that Actavis recognized that a reverse payment
   could include more than just an exchange of money). Second, Endo would
   pay Impax credits for the shrunken market the latter would inherit if, as
   expected, Endo timely executed the product hop to the reformulated Opana
   ER. The $102 million Endo ultimately paid is likely a good approximation of
   the parties’ expected value for these credits. The size of these payments is
   comparable to other cases where courts have inferred anticompetitive effect.
   See In re Wellbutrin XL Antitrust Lit. Indirect Purchaser Class, 868 F.3d 132,
   162 (3d Cir. 2017) (holding that $233 million paid to three generic
   manufacturers is large under Actavis); Nexium, 842 F.3d at 50, 54


          5
             The Commission also considered the payments to Impax for the Parkinson’s
   research and the licenses Endo granted Impax.




                                          13
Case: 19-60394     Document: 00515819158           Page: 14    Date Filed: 04/13/2021




                                    No. 19-60394


   (acknowledging jury finding that a $300–$690 million payment was large);
   accord Actavis, 570 U.S. at 145 (brand manufacturer agreed to pay three
   generic manufacturers $12 million, $60 million, and an estimated $171–270
   million over nine years).
          The Commission rejected the argument that just showing a large
   payment was enough to establish anticompetitive harm. It reasoned that
   “[e]stablishing that the payment is not otherwise justified is necessary for
   demonstrating that the payment is purchasing an exclusive right and
   preventing the risk of competition.” See also Actavis, 570 U.S. at 158 (stating
   that “a reverse payment, where large and unjustified, can bring with it the risk
   of significant anticompetitive effects” (emphasis added)).
          But the Commission correctly found no such justification. A large
   reverse payment might be justified if it represents “avoided litigation costs
   or fair value for services.” Id. at 156. That is not the case here. The FTC
   estimated the settlement saved Endo only $3 million in litigation expenses,
   an amount in the ballpark of the typical cost for litigating pharmaceutical
   patents. See Fed. Trade Comm’n, Authorized Generic Drugs:
   Short-Term Effects and Long-Term Impact 111–12 & n.27
   (2011) (estimating average costs in the $5-10 million range based on research
   from Morgan Stanley); Michael R. Herman, Note, The Stay Dilemma:
   Examining Brand and Generic Incentives for Delaying the Resolution of
   Pharmaceutical Patent Litigation, 111 Colum. L. Rev. 1788, 1795 n.41
   (2011) (noting that litigation expenses can bring the costs of generic entry to
   about $10 million). Nor did the agreement involve any services that the
   generic would provide to Endo that could otherwise justify the large
   payment. Only the services associated with the Parkinson’s collaboration
   could plausibly provide an appropriate basis for the payments. But even
   assuming that the collaboration is relevant and that the $10 million




                                         14
Case: 19-60394      Document: 00515819158            Page: 15     Date Filed: 04/13/2021




                                      No. 19-60394


   Parkinson’s research agreement constituted payment for services, over $100
   million of Endo’s payment remains unjustified.
          This large and unjustified payment generated anticompetitive effects.
   The Commission explained that there “was a real threat of competition from
   Impax” snuffed out by Endo’s agreement to make the reverse payments.
   The FDA had just approved Impax’s generic, allowing it to sell the drug.
   Impax had taken steps to do so, even though its market entry would be “at
   risk” of infringement liability. Endo’s known product-hop plans increased
   Impax’s incentive to quickly enter the market. The Commission thus had
   substantial evidence to conclude that the reverse payments replaced the
   “possibility of competition with the certainty of none.”
          Impax argues that the Commission needed to do more at this first
   stage of the rule of reason.         Its principal attack on the finding of
   anticompetitive effect is that the Commission needed to evaluate “the
   patent’s strength, which is the expected likelihood of the brand manufacturer
   winning the litigation.” Impax reasons that if it was highly likely that Endo
   would win the patent suit, then the reverse payment was not anticompetitive
   because it allowed the generic to enter the market before the patent expired.
          We disagree that Actavis requires the Commission to assess the likely
   outcome of the patent case in order to find anticompetitive effects. The fact
   that generic competition was possible, and that Endo was willing to pay a
   large amount to prevent that risk, is enough to infer anticompetitive effect.
   Actavis, 570 U.S. at 157. In fact, Actavis squarely rejected Impax’s argument:
   “[T]he size of the unexplained reverse payment can provide a workable
   surrogate for a patent’s weakness, all without forcing a court to conduct a
   detailed exploration of the validity of the patent itself.” Id. at 158; see also id.
   at 157 (“[I]t is normally not necessary to litigate patent validity to answer the
   antitrust question.”); id. at 158 (reiterating that a court can assess the




                                           15
Case: 19-60394     Document: 00515819158            Page: 16   Date Filed: 04/13/2021




                                     No. 19-60394


   anticompetitiveness of a reverse payment “without litigating the validity of
   the patent”); id. at 159 (stating yet again that the Commission need not
   “litigate the patent’s validity” to establish anticompetitive effects). The idea
   is that a large reverse payment “itself would normally suggest that the
   patentee has serious doubts about the patent’s survival.” Id. at 157; see also
   Hovenkamp, supra, § 16.01[D] (explaining that a sizeable reverse payment
   “raise[s] a strong inference that that the parties believed ex ante that there
   was a significant chance that the patent was invalid”).
          Consider this settlement. If the parties thought Endo was highly likely
   to win the infringement suit, then Impax would have been happy with a deal
   giving it nothing more than entry months in advance of the likely-valid
   patent’s expiration. Cf. In re Cipro Cases I & II, 348 P.3d 845, 865 (Cal. 2015)
   (noting that a settlement postponing market entry, but not accompanied by a
   reverse payment, would be a “fair approximation” of the strength of the
   patent suit). Reverse payments potentially worth nine figures would have
   been a windfall. The need to add that substantial enticement indicates that
   at least some portion of that payment is “for exclusion beyond the point that
   would have resulted, on average, from simply litigating the case to its
   conclusion.” Id. at 867; see also In re Aggrenox Antitrust Lit., 94 F. Supp. 3d
   224, 240–41 (D. Conn. 2015) (explaining that a plaintiff need not prove that
   the patent was weak because a “large and unjustified reverse-payment” can
   show that the parties perceived weakness with the patent that would have
   made earlier entry likely).    “And that fact, in turn, suggests that the
   payment’s objective is to maintain supracompetitive prices to be shared
   among the patentee and the challenger rather than face what might have been
   a competitive market—the very anticompetitive consequence that underlies




                                          16
Case: 19-60394        Document: 00515819158              Page: 17       Date Filed: 04/13/2021




                                          No. 19-60394


   the claim of antitrust unlawfulness.” Actavis, 570 U.S. at 157 (emphasis
   added). 6
           Impax also argues that the settlement does not look anticompetitive in
   hindsight. After all, since the settlement Endo has obtained more patents for
   Opana ER and proven their validity in court. On top of that, the product hop
   ended up failing once Endo had to take reformulated Opana ER off the
   market due to safety concerns. So Impax’s generic is now the only version of
   Opana ER on the market.
           But it is a basic antitrust principle that the impact of an agreement on
   competition is assessed as of “the time it was adopted.” See Polk Bros. v.
   Forest City Enters., 776 F.2d 185, 189 (7th Cir. 1985) (Easterbrook, J.); see also
   FTC & DOJ, Antitrust Guidelines for Collaborations
   Among Competitors § 2.4 (2000) (stating that the agencies “assess the
   competitive effects of a relevant agreement as of the time of possible harm to
   competition”). That approach also makes sense in reverse payment cases.
   Valley Drug Co. v. Geneva Pharm., Inc., 344 F.3d 1294, 1306 (11th Cir. 2003)
   (refusing to consider postagreement invalidation of patent because
   “reasonableness of agreements under the antitrust laws are to be judged at
   the time the agreements are entered into”); Cipro, 348 P.3d at 870 (“Just as
   later invalidation of a patent does not prove an agreement when made was
   anticompetitive, later evidence of validity will not automatically demonstrate
   an agreement was procompetitive.”); 12 Phillip E. Areeda &
   Herbert Hovenkamp, Antitrust Law ¶ 2046e1, at 399 (4th ed.


           6
             In addition to crediting these economic implications of a large reverse payment,
   the Supreme Court recognized the difficulty of trying a patent case within an antitrust case.
   Actavis, 570 U.S. at 157 (discussing the Eleventh Circuit’s concern with “litigat[ing] patent
   validity” in an antitrust case, but explaining that is not needed for antitrust scrutiny). An
   Eleventh Circuit colleague apparently familiar with Cajun cuisine called this the
   “turducken” problem. Watson, 677 F.3d at 1315.




                                                17
Case: 19-60394      Document: 00515819158             Page: 18   Date Filed: 04/13/2021




                                       No. 19-60394


   2019) (explaining that the “reasonableness of a patent settlement agreement
   cannot be made to depend on an ex post determination” of validity or
   infringement).
          So the focus is on the following facts as they existed when the parties
   adopted the settlement. Endo agreed to make large payments to the company
   that was allegedly infringing its patents. In exchange, Impax agreed to delay
   entry of its generic drug until two-and-a-half years after the FDA approved
   the drug. Neither the saved costs of forgoing a trial nor any services Endo
   received justified these payments.           Substantial evidence supports the
   Commissions’ finding that the reverse payment settlement threatened
   competition.
                                           B.
          The next rule-of-reason question is whether Impax can show
   procompetitive benefits. Am. Express, 138 S. Ct. at 2284. The Commission
   concluded it could not.          Although the ALJ had recognized that the
   settlement’s     license   and    covenant-not-to-sue     provisions   benefited
   competition, the Commission concluded that these procompetitive effects
   did not flow from the challenged restraint—the reverse payments
   themselves. As a result, the Commission did not treat Impax’s ability to
   enter the market nine months before the patents expired, and the protection
   Impax secured against other patents Endo might obtain, as benefits to be
   weighed against the anticompetitive effects of the reverse payments. After
   the Commission concluded that the reverse payments lacked any
   procompetitive benefits, it followed that they “constitute[d] an unreasonable
   restraint of trade.”
          The parties and amici vigorously contest the Commission’s finding of
   “no nexus” between the restraint and the procompetitive benefits Impax




                                           18
Case: 19-60394     Document: 00515819158            Page: 19   Date Filed: 04/13/2021




                                     No. 19-60394


   asserts. That dispute turns largely on how to define the restraint. Is it limited
   to the reverse payments or does it extend to the entire settlement agreement?
          We need not resolve this question because of an alternative ruling the
   Commission made. Although the Commission found the reverse payments
   generated no procompetitive benefits, it went on to assume arguendo that
   Impax could connect the settlement’s purported procompetitive effects to
   the challenged restraint. Even if that was so, the Commission determined
   that “Impax could have obtained the proffered benefits by settling without a
   reverse payment for delayed entry—which is a practical, less restrictive
   alternative.” If we conclude that substantial evidence supported this finding
   of a less restrictive alternative, we can also assume that Impax has proven
   procompetitive benefits. So we will turn to our review of the “less restrictive
   alternative” finding.
                                          C.
          A restraint is unreasonable when any procompetitive benefits it
   produces “could be reasonably achieved through less anticompetitive
   means.” Am. Express, 138 S. Ct. at 2284; see generally 11 Areeda &
   Hovenkamp, supra, ¶ 1913, at 395–402; C. Scott Hemphill, Less Restrictive
   Alternatives in Antitrust Law, 116 Colum. L. Rev. 927, 937–42 (2016). The
   concept traces back to then-Circuit Judge Taft’s opinion in United States v.
   Addyston Pipe & Steel Co. Hemphill, Less Restrictive, supra, at 938 & n.53
   (citing 85 F. 271, 282 (6th Cir. 1898) (holding that a restraint of trade is
   unenforceable unless it is “ancillary to the main purpose of a lawful contract[]
   and necessary to protect the covenantee[’s] . . . enjoyment of the legitimate
   fruits of the contract” (emphasis added))). The less-restrictive-alternative
   standard applies across a range of antitrust claims and is included in model
   antitrust jury instructions. Id. at 929, 938 & n.50 (citing ABA Section of
   Antitrust Law, Model Jury Instructions in Civil




                                          19
Case: 19-60394       Document: 00515819158             Page: 20      Date Filed: 04/13/2021




                                        No. 19-60394


   Antitrust Cases A-10 (2005)). 7 The idea is that it is unreasonable to
   justify a restraint of trade based on a purported benefit to competition if that
   same benefit could be achieved with less damage to competition. Focusing
   on the existence of less restrictive alternatives may allow courts to avoid
   difficult balancing of anticompetitive and procompetitive effects and to
   “smoke out” anticompetitive effects or pretextual justifications for the
   restraint. Hemphill, Less Restrictive, supra, at 947–63. When a less restrictive
   alternative exists, a party’s decision to nonetheless engage in conduct “that
   harms consumers” likely results from a desire “to gain from the resulting
   consumer harm.” Id. at 968. The question, in short, is whether “the good
   [could] have been achieved equally well with less bad.” Id. at 929.
          Actavis recognizes the possibility of less restrictive alternatives to
   reverse payment settlements.              The Court noted that parties to
   pharmaceutical patent litigation “may, as in other industries, settle in other
   ways, for example, by allowing the generic manufacturer to enter the
   patentee’s market prior to the patent’s expiration, without . . . paying the
   challenger to stay out prior to that point.” 570 U.S. at 158; see also 12
   Areeda & Hovenkamp, supra, ¶ 2046c2, at 381–82 (observing that
   Actavis recognizes “that there are better, less anticompetitive ways to settle
   these disputes”).
          The Commission found that Impax could have achieved just as much
   and likely more good (an entry date even earlier than 2013) without the bad
   (Endo’s agreement not to sell a competing generic during the exclusivity
   period and to pay credits to Impax for the decline of the Opana ER market


          7
              The Fifth Circuit Pattern Jury Instructions does not include circuit-specific
   antitrust instructions, but refer courts and parties to two sources, including the ABA
   Antitrust Section’s proposed instructions. Fifth Circuit Pattern Jury
   Instructions (Civil Cases) § 6 (2020).




                                             20
Case: 19-60394       Document: 00515819158              Page: 21       Date Filed: 04/13/2021




                                         No. 19-60394


   while Endo executed the product hop). The Commission explained that
   “[h]olding everything else equal, Impax’s acceptance of payment would
   normally be expected to result in a later entry date than what Impax would
   have accepted based on the strength of the patents alone.” To support its
   view that Impax could have entered into a settlement without reverse
   payments that would have resulted in greater generic competition, the
   Commission relied on industry practice, economic analysis, expert
   testimony, and adverse credibility findings discounting the testimony of
   Impax’s lead settlement negotiator.
           “[T]he existence of a viable less restrictive alternative is ordinarily a
   question of fact.” 11 Areeda & Hovenkamp, supra, ¶ 1913b, at 398;
   accord O’Bannon v. NCAA, 802 F.3d 1049, 1074 (9th Cir. 2015) (applying
   clear-error review to district court’s finding of less restrictive alternative).
   So the substantial deference we owe the Commission’s factfinding kicks in,
   in particular on its determination that a no-payment settlement was feasible.
           Impax nonetheless tries to lodge legal objections to the finding of a less
   restrictive alternative. First, it argues that the Commission only recognized
   what it considers an equally restrictive alternative—the possibility of a
   settlement with the same entry date but no reverse payments. But the
   Commission recognized the feasibility of no-payment settlements with both
   the same 8 or an earlier entry date. Its ultimate ruling relied on an agreement
   with an earlier entry date as a less restrictive alternative: “A no-payment


           8
             Even if Impax’s entry date were the same in a no-payment settlement, the
   arrangement would be less anticompetitive than the actual agreement because it would not
   include Endo’s “payment” of not selling a generic competitor during Impax’s six-month
   exclusivity period. Thus, in a no-payment settlement, there would have been greater price
   competition during at least those six months. In any event, because the Commission’s
   ultimate finding relied on the feasibility of a no-payment settlement with an earlier entry
   date, we only consider that agreement as a less restrictive alternative.




                                               21
Case: 19-60394     Document: 00515819158            Page: 22    Date Filed: 04/13/2021




                                     No. 19-60394


   settlement allowing pre-2013 generic entry would have been a practical
   alternative for both Impax and Endo, but they chose instead to exchange
   sizeable payment for a later entry date.” (emphasis added). Impax does not
   dispute that an agreement with an earlier entry date would be less restrictive.
          Impax does argue that the Commission “flipped the burden of proof”
   in finding that such a less restrictive settlement was feasible. We disagree.
   The Commission concluded that there was a “strong showing” of the
   possibility of less restrictive settlement, and only then asked whether Impax
   had rebutted that evidence. That is a normal way of evaluating whether a
   plaintiff has met its burden of persuasion.
          So we turn to whether substantial evidence supports the
   Commission’s conclusion that Complaint Counsel had established a less
   restrictive alternative. First is the fact that most settlements between brand
   and generic makers do not include reverse payments. The Commission
   relied on an expert witness who analyzed industry practice and studies
   showing that from 2004-2009 “only 30 percent of the patent settlements
   filed with the FTC involved both compensation from the branded firm to the
   generic firm and restrictions on generic entry.” In recent years, reverse
   payment settlements may have become even rarer; over 80 percent of brand-
   generic settlements reached within the year following Actavis did not include
   a reverse payment.
          Impax suggests this evidence of industry practice is not probative of
   whether it had the opportunity to enter in a no-payment settlement. But
   leading scholars have recognized that other parties’ “actual experience in
   analogous situations” can help establish the feasibility or practicality of a less
   restrictive alternative. 11 Areeda & Hovenkamp, supra, ¶ 1913b, at
   398; accord Hemphill, Less Restrictive, supra, at 984 (“One useful indicia of
   practicality is that the alternative has been implemented by this or other firms




                                          22
Case: 19-60394       Document: 00515819158             Page: 23      Date Filed: 04/13/2021




                                        No. 19-60394


   in similar circumstances.”); see also Ind. Fed’n of Dentists, 476 U.S. at 454
   (recognizing the FTC’s expertise about commercial practices). Showing that
   the alternative is “rooted in real commercial experience” may be especially
   compelling as the defendant often will not want to acknowledge its
   willingness to enter into an arrangement that would not have included “the
   illicit profits arising from an anticompetitive effect.” Id. at 984–85; see also
   Kevin B. Soter, Note, Causation in Reverse Payment Antitrust Claims, 70
   Stan. L. Rev. 1295, 1336 (2018) (raising concerns about rules that would
   “tell[] defendants that all they need to do to avoid liability is to insist in
   settlement talks that the only agreement they would make is an illegal one”).
          And the Commission did not rely on industry practice alone. It
   acknowledged but refused to credit the trial testimony of Impax’s chief
   negotiator, who said that Endo was “adamant about preventing pre-2013
   entry.” 9 The Commission noted that this resolute trial testimony was
   inconsistent with the witness’s prior statements that he could not remember
   discussing pre-2013 entry dates with Endo. In that earlier testimony, the
   negotiator said he could not remember if “Impax ever ‘tried to get a date
   earlier than January of 2013’” or whether “Endo ever told Impax that it
   would ‘not settle the litigation’ with an entry date before 2013.” Doubts
   about the negotiator’s newfound certainty allowed the Commission not just
   to reject his testimony but also to treat it as evidence of the possibility of pre-
   2013 entry. See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 147
   (2000) (discussing the “general principle of evidence law that the factfinder
   is entitled to consider a party’s dishonesty about a material fact as
   ‘affirmative evidence of guilt’”). The Commission further noted that while


          9
             The Commission’s consideration of this testimony further dispels Impax’s claim
   that the Commission did not find a settlement with an earlier entry date to be a viable
   alternative.




                                             23
Case: 19-60394      Document: 00515819158             Page: 24      Date Filed: 04/13/2021




                                       No. 19-60394


   early on Impax had unsuccessfully sought entry dates during 2011 and even
   January 2012, a significant time gap exists between those proposed entry
   dates and the 2013 entry date in the final agreement. The professed failure
   to consider other possible 2012 entry dates thus casts doubt on the notion
   that an agreement with pre-2013 entry was unachievable. 10
          Finally, economics support the Commission’s finding that Endo
   would have entered into a settlement with an earlier entry date if it could
   have could have kept the more than $100 million it ended up paying Impax.
   Hemphill, Less Restrictive, supra, at 984 (recognizing that a plaintiff could use
   “expert testimony based on economic theory” to show a likelihood that the
   parties would have entered into a less restrictive alternative). If everything
   has a price, then those large payments were the price for Impax’s delayed
   entry. King Drug, 791 F.3d at 405 n.23; Cipro, 348 P.3d at 871. Such “fairly
   obvious” observations can show the feasibility of a less restrictive alternative.
   11 Areeda & Hovenkamp, supra, ¶ 1913b, at 398; see also Ind. Fed’n of
   Dentists, 476 U.S. at 454 (holding that deference is due FTC’s assessment of
   business practices).
          Three evidentiary legs—industry practice, credibility determinations
   about settlement negotiations, and economic analysis—thus supported the
   Commission’s conclusion that Endo would have agreed to a less restrictive
   settlement. 11 Areeda & Hovenkamp, supra, ¶ 1914c, at 410 (stating
   that a finding of less restrictive alternative should be based on alternatives
   “that are either quite obvious or a proven success”). As for Impax’s side of


          10
            The case-specific nature of this aspect of the FTC’s ruling undermines Impax’s
   concern that the agency’s decision would invalidate all reverse payment settlements. So
   does the FTC’s enforcement record. During the first fifteen years of this century, the
   agency challenged only 6 of the 1336 brand/generic settlements entered into during that
   period. FTC Bureau of Competition, Overview of Agreements Filed
   in FY 2016, at 4.




                                             24
Case: 19-60394     Document: 00515819158            Page: 25    Date Filed: 04/13/2021




                                     No. 19-60394


   things, of course it would have preferred the settlement that paid it over $100
   million. But any reluctance Impax had to agree to a no-payment settlement
   based on a “desire to share in monopoly rents” cannot undermine the
   Commission’s finding that a less restrictive settlement was viable. See
   Hemphill, Less Restrictive, supra, at 984–85; see also Soter, supra, at 1336.
          Our question is not whether the Commission could have reached a
   different result on the less-restrictive-alternative question. It is whether
   there was evidence that would allow a reasonable factfinder to conclude that
   a no-payment settlement was feasible. Ind. Fed’n of Dentists, 476 U.S. at 454;
   see also Ripley v. Chater, 67 F.3d 552, 555 (5th Cir. 1995) (noting that
   substantial evidence can even be less than a preponderance). Because there
   was more than enough evidence to support that unanimous view of the
   Commissioners, we must uphold their view that a less restrictive alternative
   was viable.    And that means the reverse payment settlement was an
   agreement to preserve and split monopoly profits that was not necessary to
   allow generic competition before the expiration of Endo’s patent. As a result,
   Impax agreed to an unreasonable restraint of trade.
                                         ***
          The petition for review is DENIED.




                                          25